Citation Nr: 1110341	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  08-08 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for post traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Chisholm Chisholm & Kilpatrick, LTD


WITNESS AT HEARING ON APPEAL

Veteran & Son


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from March 1942 to July 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In November 2006, the RO increased the rating assigned for PTSD from 30 percent to 50 percent disabling, effective June 21, 2006.  (The Board notes that the claims file had been brokered to the Maine RO to render the June 2006 rating decision and afterwards was transferred back to the Newark RO as the agency of original jurisdiction.)  A December 2007 rating decision continued the 50 percent rating. 

At a June 2009 Travel Board hearing, the Veteran testified before the undersigned; a transcript of that hearing is of record.

In July 2009, the Board remanded the matter for further development, specifically a VA medical examination.  This examination was completed in November 2009.

In an April 2010 decision, implemented by an April 2010 rating decision, the Board increased the rating assigned for PTSD to 70 percent disabling.  The Veteran appealed the decision to the United States Court of Appeals for Veteran's Claims (Court).  In November 2010, pursuant to Court Order and the reasons for remand set forth in the Joint Motion for Remand, the Court set aside the April 2010 decision finding that the Board failed to provide an adequate statement of reasons or bases for its determination that a rating in excess of 70 percent was not warranted.  The matter is once again before the Board.  

In February 2011, the Veteran submitted a Vocation Assessment by EJC that was accompanied by a signed waiver of RO review.  38 C.F.R. § 20.1304(c) (2010).

The issues seeking entitlement to service connection for erectile dysfunction, eye trouble, and a left knee disorder, as well as entitlement to a total rating based on individual unemployability (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Effective June 21, 2006, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, due to such symptoms as periods of suicidal ideation; nightmares; hypervigilance; flashbacks; difficulty sleeping; irritability; depression; anxiety with panic attacks; a blunted, congruent, or constricted affect; difficulty concentrating; intrusive thoughts; anger; social isolation; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.

2.  At no time during the appeal period was the Veteran's PTSD manifested by symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; or any other totally disabling symptoms of equivalent nature and gravity.


CONCLUSION OF LAW

A schedular rating in excess of 70 percent for PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (Code) 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353- 23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in August 2006, prior to the date of the issuance of the appealed November 2006 rating decision.  In this letter, the Veteran was also notified of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Additional notice was provided in November 2008 and the claim was readjudicated in a January 2010 supplemental statement of the case.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO and the Appeals Management Center (AMC) have either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  Additionally, the Veteran was afforded VA examinations in August 2006, November 2007, and November 2009 that were fully adequate for the purposes of adjudication.  The VA examination reports reflect a review of the record, interview of the Veteran, mental status examination, and clinical findings by a physician.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Factual Background

In a July 2006 VA mental health clinic record from the James J. Howard Community Clinic, the examiner noted the Veteran was married for 57 years.  He lived with his wife and his son.  He had a total of five children in which he was in contact with all of them.  He stated he had no close friends.  He was self-employed as an attorney, but only worked a few hours per month.  The examiner stated the Veteran's affect had full range and was appropriate; his mood was anxious and somewhat depressed.  His thought process was normal, and no delusions or hallucinations were present.  He was overly irritable and experienced problems with poor sleep and hypervigilance.  He reported no suicidal or homicidal intentions.  The examiner diagnosed chronic PTSD and assigned a Global Assessment of Functioning (GAF) score of 55.  

On August 2006 VA examination, it was noted that the claims file was reviewed.  The examiner noted that there was no history of suicidal behavior or violence.  The Veteran reported nightmares and flashbacks, hypervigilance, easy startle reflex, depression, anxiety, and sleep disturbance.  The examiner noted the Veteran was a lawyer who did "a little bit" of work.  The Veteran stated he had difficulty working because of his decreasing memory and concentration.

On mental status examination, the examiner noted the Veteran was dressed casually and cooperative.  His mood was neutral, affect was blunted, and speech was normal.  There were no perceptual problems and his thought process and content were normal.  There was no suicidal or homicidal ideation.  He was oriented to person, place, and time.  Insight and judgment, along with impulse control, were fair.  He spent most of his time at home.  He sometimes would go out, but tended to isolate himself.  He was able to take care of his activities of daily living.  He was diagnosed with PTSD and assigned a GAF score of 45.  The examiner opined the Veteran had moderately severe symptoms and had problems working as well as in his relationships.  In regards to employability, the examiner specifically noted that the Veteran was working.  

In August 2007, a private psychologist, Dr. WGF, stated that the Veteran reported that he did not get along well with people, as he was frequently argumentative.  He stated that he did not get along very well with his wife and was easily agitated by his children and grandchildren.  He reported that he did get along with his sister.  He stated he had few friends and was afraid of most things, i.e., medication, surgery, and doctors.  On Mental status examination, Dr. WGF noted the Veteran was dressed appropriately and was cooperative during the interview.  He was oriented to person, place and time, with good eye contact.  Long and short term memory was intact, but short term memory appeared impaired.  The Veteran stated he had difficulty concentrating on tasks which interfered with his ability to read and practice law.  Dr. WGF stated that the Veteran appeared to be extremely sad and depressed.  The Veteran stated that he had nightmares relating to his military experiences, and since partial retirement, they had increased in frequency.  During waking hours, he had flashbacks, was hypervigilant, startled easily, and had high anxiety with panic attacks.  He had few friends.  He indicated that he did not get along with work associates and his relationship with all family members was strained.  In spite of the noted problems, he was able to maintain employment as a lawyer.  The diagnosis included chronic PTSD and moderate major depression with a GAF score of 52.

In October 2007, Dr. WGF stated that the Veteran returned to treatment and appeared to be significantly more anxious and depressed.  He complained of severe impairments in his short- term and working memory skills resulting in his no longer being able to function as an attorney.  He was anxious, tense, and depressed, expressing feelings of both worthlessness and hopelessness.  A mental status examination revealed a substantial decline in his concentration, attention, and memory skills.  He reported an increase of symptoms of disruptive sleep, nightmares, and intrusive thoughts related to his combat military experiences.  Dr. WGF diagnosed the Veteran with, among other things, chronic PTSD and severe major depression, with no psychotic features.  He assigned a GAF score of 40.  Dr. WGF also listed several service-connected and nonservice-connected conditions and commented that the Veteran experienced a constellation of symptoms that resulted in being totally and permanently disabled from all means of gainful employment.  

On November 2007 VA examination, it was noted that the claims file was reviewed.  The Veteran reported that he only received a few hours of sleep at a time due to nightmares and distressing memories; however, he did achieve a total of about seven to eight hours of sleep per night.  He reported that he had a negative attitude and outbursts of anger. He was depressed and losing interest in things.  He reported anxiety and hypervigilance as well and some declining concentration and memory problems.  He stated that for the last four or five months he felt that he could not work anymore.  He reported that he had visual problems, difficulty adapting to computers, and concentration and memory problems that interfered with his work as a lawyer.

The examiner stated the Veteran was appropriately groomed and no unusual behaviors were noted.  He was cooperative and engaged during the interview and occasionally smiled.  His overall mood was depressed, affect was constricted, and his speech was of normal rate and volume.  His speech was rational and relevant, and well organized.  There was no evidence of delusions, hallucinations, or other psychotic symptomatology.  There was no aggressive or suicidal ideation elicited.  There were some minor problems with concentration and memory, but his ability to abstract was good.  His orientation, insight and judgment were intact.  The examiner noted that the Veteran maintained friendships over the years, although many of his friends were now deceased.  There was at least some closeness with his wife and less so with his children.  He managed to work most steadily over the years as a lawyer for a number of different law firms and was still employed at the time of the examination.  He still did some work for his son who was in the construction business and also collections.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 58.

The examiner noted the Veteran had reported problems with work inefficiency due to depression and PTSD symptoms.  The examiner opined that, equally, if not more pressing, were his problems with vision and hearing as well as dealing in a competitive world with an increased reliance upon computers.

The examiner opined that the Veteran's PTSD symptoms did contribute to his work difficulties; however, they were not the sole or main reason for his inability to work.  The examiner stated that if not for his other physical problems, the Veteran would be able to engage in gainful employment.

In an April 2008 VA mental health clinic record, the Veteran reported that he was bothered by distressing memories of combat "all the time."  He indicated that he couldn't read due to macular degeneration, but would listen to the radio.  He walked for exercise and belonged to the Marine Corps League and Veterans of Foreign Wars (VFW).  He indicated that he had friends at the VFW.  The examiner stated the Veteran appeared to be moderately depressed, and was unhappy more often than happy.  He had no suicidal ideation or intent.  His affect had full range and was appropriate; his mood was anxious and moderately depressed.  He had no delusions or hallucinations.  He was overly irritable, angered too easily, awoke prematurely, and had difficulty falling back asleep.  The examiner diagnosed the Veteran with PTSD, depressive disorder, and assigned a GAF score of 55.

In an October 2008 letter, Dr. LME stated that the Veteran reported increasing flashbacks.  Dr. LME noted that during the last few years, due to medical problems and other factors, the Veteran had been unable to sustain a law practice.  He stated that the Veteran did show evidence of some cognitive difficulties in memory but given his age, it was not more than age appropriate.  He did show evidence of tension and depression in the tone of his voice and in his facial quality.  Dr. LME opined the Veteran had chronic PTSD and severe major depression.

In June 2009, the Veteran appeared at a Board hearing and testified that he left the practice of law because of memory loss and a lack of confidence in his abilities due to PTSD.  He also testified that on a day to day basis he had suicidal thoughts.  He reported he was taking no psychotropic medication nor was he attending any mental health therapy.

On November 2009 VA examination, it was noted that the claims file was reviewed.  The Veteran reported that he felt "very unstable." He stated that he experienced flashbacks related to his military experiences at least once per week. He reported difficulty falling asleep due to intrusive thoughts about his time in the war. In order to sleep, he occasionally took Tylenol PM, but was nervous about taking medication every night. He endorsed increased anger and irritability, hypervigilance and physiological reactivity upon exposure to trauma reminders.  He reported that he worked as a lawyer and retired two years ago, primarily due to his eyesight declining, as he was diagnosed with macular degeneration.  He indicated that he spent the majority of his time caring for his wife who had serious medical concerns.  He rarely engaged in any social activities.  He saw his children and grandchildren occasionally, but most of them did not live near his home.  

On mental status examination, the Veteran was well groomed and appeared his stated age.  His mood was depressed and irritable, his affect was congruent. Verbalizations were of normal rate, volume, and prosody.  Eye contact was sustained, and no perceptual disturbances were endorsed or noted.  He denied suicidal or homicidal ideation.  He occasionally lost track of what he was saying, but was able to redirect himself.  He tended to be preoccupied with health concerns and dissatisfaction over the claims process.  His symptoms resulted in social withdrawal and detachment.  The examiner diagnosed PTSD and assigned a GAF score of 54.

A February 2011 Vocational Assessment from EJC, a private vocational consultant noted a review of the Veteran's claims file.  EJC summarized the medical record and interviewed the Veteran.  The Veteran last did any kind of work in July 2010.  For the years 2006-2010, he stated that he worked less than 20 hours per week and grossed approximately $10,000 a year.  It was noted that the primary reasons for the reduced hours were his inability to concentrate, stay focused, or carry out the complex duties of an attorney, which was demonstrated by him facing several malpractice suits at one time.  EJC indicated the Veteran was very much lacking the ability to understand and carry out verbal and written instructions that virtually any orthodox work setting would require, as shown by the records and the Veteran's statements.  EJC reported that the medical records dating back to September 2006 were evidence that the Veteran had significant difficulty carrying out activities of daily living as well as the responsibilities of his occupation as an attorney during that time frame.  EFC noted that the GAF scores ranged between 40 and 54 and opined that it was more likely as not that the Veteran's "employment" from 2006 to 2010 represented that of a sheltered workshop.  The Veteran's statements were consistent with the record, which documented his functional impairment in social, occupational, and personal situations since at least 2006 as it related to his employment functioning, but quite longer in general.  EFC indicated that he considered both the Veteran's service-connected and nonservice-connected disabilities and opined within a reasonable degree of vocational certainty, that the Veteran's PTSD was the overriding factor in his inability to secure or follow a substantially gainful occupation on a consistent, regular basis since 2006.  

III.  Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.

PTSD is rated under Code 9411.  A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Global Assessment of functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31-40 is assigned where there is "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)." DIAGNOSTIC AND STASTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers." Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability there from and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the 70 percent schedular rating assigned for the Veteran's PTSD encompasses the greatest level of disability shown at any time during the appeal period, and staged ratings are not warranted.

The Veteran's treatment and examination records show that throughout the appeal period his PTSD has been manifested by symptoms of nightmares; hypervigilance; flashbacks; difficulty sleeping; irritability; depression; anxiety with panic attacks; a blunted, congruent, or constricted affect; difficulty concentrating; intrusive thoughts; anger; social isolation; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  Furthermore, at his June 2009 Travel Board hearing, he reported that he has suicidal thoughts on a day to day basis.  Accordingly, the schedular criteria for a 70 percent rating are met, and such rating is warranted for the entire appeal period.  At no time during the appeal period are the Veteran's symptoms of PTSD shown to have been of such severity that they have met (or more nearly approximated) the criteria for the next higher (100 percent) schedular rating.

Specifically, there was no evidence of persistent delusions or hallucinations.  June 2006 and April 2008 VA mental health clinic records as well as August 2006, November 2007, and November 2009 VA examination reports showed that there was no evidence of delusions or hallucinations, or perceptual disturbances.  Additionally, July 2006 VA mental health clinic records and August 2006 VA examination revealed that the Veteran's thought process and content were normal.  Also, there was no evidence of disorientation as to time or place.  He consistently had been alert and oriented as to person, place, and time.  

While he indicated at his June 2009 Travel Board hearing that he had suicidal thoughts on a daily basis, June 2006 and April 2008 VA mental health clinic records as well as August 2006 and November 2009 VA examinations specifically found that there was no evidence of suicidal and homicidal ideation.  Therefore, the evidence did not reflect that the Veteran was in persistent danger of hurting self or others.

While there was some evidence of being overly irritable and argumentative, and having increased anger and physiological reactivity upon exposure to trauma reminders, the Veteran was consistently cooperative and engaging during examination and had some good social interactions.  The Board notes that he reported a negative attitude and outbursts of anger on November 2007 VA examination; however, on August 2006 VA examination his impulse control was fair and on November 2007 VA examination, the examiner specifically reported that there were no unusual behaviors and the Veteran sustained eye contact during examination.  In August 2007, Dr WFG also reported that the Veteran maintained eye contact.  The remaining VA treatment records, VA examination reports, and examinations by Dr. WGF were silent for any indication of grossly inappropriate behavior.

On August 2007 examination, Dr. WGF found that the Veteran's short-term memory was impaired; however, his long-term and short-term memory was reported as being intact.  In October 2007, Dr. WGF noted that the Veteran had a decline in his concentration, attention, and memory skills.  Yet, as shown on November 2007 VA examination, his ability to abstract was good and his insight and judgment were intact.  On both the August 2006 and November 2007 VA examinations, his insight and judgment were described as fair or intact.  Although he occasionally lost track of what he was saying during the November 2009 VA examination, he was able to redirect himself.  Overall, his memory loss was not shown as to be so severe as to result in the loss of names of close relatives, own occupation, or own name.  

On November 2006, November 2007, and 2009 VA examinations, as well as on August 2007 examination by Dr. WGF, the Veteran was described as casually dressed, dressed appropriately, or well groomed.  The November 2006 VA examination also noted that he was able to take care of the activities of daily living.  

The Board notes that GAF scores assigned ranged as low as 40 (on one occasion in October 2007 by Dr. WGF) signifying some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  However, the GAF score of 40 did not appear to be solely attributed to the Veteran's PTSD and therefore was not dispositive.  Dr. WGF listed several service-connected and nonservice-connected conditions in the Veteran's multi-axial diagnoses and commented that the Veteran experienced a constellation of symptoms that resulted in being totally and permanently disabled from all means of gainful employment.  Other records associated with the claims file reported the Veteran's GAF scores consistently as between 52 and 58.  Likewise, only two months prior to his October 2007 examination, Dr. WGF reported the Veteran's GAF score as 52 which was reflective of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Regardless, even the lowest GAF score reported did not support a finding that there was psychiatric impairment consistent with a 100 percent schedular rating. 

Finally, a 100 percent disability rating requires both total occupational and social impairment.  While the evidence shows conflicting evidence as to whether or not the Veteran is totally occupationally impaired due to his PTSD, it does demonstrate total social impairment.  The Veteran clearly engages in isolating behaviors and tends to show symptoms of withdraw and detachment; however, he spends the majority of his time caring for his wife with whom he has been married to for over 60 years.  See November 2009 VA examination report.  Although, Dr. WGF has noted in August 2007 that the Veteran reports that he does not get along with people, including work associates and his wife, children and grandchildren, the overall record reflects that he at least still has a relationship with his family members, albeit the relationships are strained.  He occasionally sees his children and grandchildren, he has a good relationship with his sister, he helps his son with work, and he has maintained friendships over the years (although many of his friends are now deceased).  He walks for exercise.  He belongs to the Marine Corps League and VFW, in which he has friends at the VFW.  While there is significant impairment with his social activities, the Board notes that a 70 percent rating contemplates deficiencies in most areas, including family relations and the inability to establish and maintain effective relationships.  Nevertheless, the evidence of record does not suggest that he is totally socially impaired due to PTSD.  

Accordingly, the Board finds that the criteria for a 100 percent schedular rating are not met or approximated, and that a schedular rating in excess of 70 percent for PTSD is not warranted.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating. 38 C.F.R. § 3.321(b) (2010). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service-connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disability rating for PTSD inadequate.  The Veteran's PTSD is evaluated under to 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which is found by the Board to encompass the Veteran's level of disability and symptomatology.  As noted above, the Veteran's PTSD is manifested by nightmares; hypervigilance; flashbacks; difficulty sleeping; irritability; depression; anxiety with panic attacks; a blunted, congruent, or constricted affect; difficulty concentrating; intrusive thoughts; anger; social isolation; difficulty in adapting to stressful circumstances (including work or a worklike setting); periods of suicidal ideation, and the inability to establish and maintain effective relationships.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disabilities rating for his PTSD.  A rating in excess of the currently assigned rating is provided for PTSD, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 70 rating for the Veteran's PTSD more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.130, Diagnostic Code 9411.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the medical evidence of record does not show findings that meet the criteria for a rating in excess of 70 percent, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 70 percent for PTSD is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


